PER CURIAM.
The petition in this case is for allowance of a special appeal from an order of the District Court dismissing petitioners’ complaint. The order sought to be challenged is a final one, from which an appeal in regular course is proper.1 No reason appearing to justify a special appeal, the petition was not granted. The case has now been dispostd of on appeal, in regular course,2 and an appropriate order will be entered denying the petition in the present case.

 General Rules, U.S.Ct.App., Rules 9, 42(a); Federal Rules Civil Procedure, Rule 73, 28 U.S.C.A. following section 723c; Rogers v. Watson, 7 Cir., 46 F.2d 753, certiorari denied 283 U.S. 852, 51 S.Ct. 561, 75 L.Ed. 1460; Hill v. Chicago & Evanston R. R., 140 U.S. 52, 54, 11 S.Ct. 690, 35 L.Ed. 331.


 Vietti v. Wayne, - U.S.App.D.C. -, 136 F.2d 769, decided May 29, 1943.